Citation Nr: 0817024	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  02-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for bilateral hearing loss.  
The most recent VA Audio Examination was conducted in 
November 2004.  The Board notes that a VA audiological 
examination was scheduled in April 2007 at the VA Medical 
Center in Phoenix, Arizona.  The veteran did not report for 
this examination.  

In the April 2008 hearing, the veteran testified that he 
resides in both Arizona and New Mexico and he did not receive 
notice of the April 2007 VA examination.  The veteran also 
testified that his hearing has increased in severity since 
the November 2004 VA examination.  The veteran requested an 
additional VA examination to be conducted in the VA Medical 
Center in Albuquerque, New Mexico.  

VA has the authority to schedule an examination when such is 
necessary, and the veteran has an obligation to report for 
that examination.  See 38 C.F.R. §§ 3.326, 3.655 (2007).  
Thus, a VA audiologic examination must be scheduled to assess 
the severity of the veteran's service-connected bilateral 
hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
audiological examination at the VA 
Medical Center in Albuquerque, New 
Mexico to determine the current 
severity of bilateral hearing loss.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file should be 
made available for review in connection 
with the examination.  The RO should 
notify the veteran of the date of such 
hearing by sending a letter of 
notification to the New Mexico address 
provided by the veteran in the April 
2008 hearing transcript at least 30 
days prior to the hearing date.  The RO 
should also provide a copy of such 
notification in the record.  See 
38 C.F.R. § 19.76.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



